Per Cxjr.
We cannot make any intendment to overturn a judgment. It must clearly appear to us that there was error; and, in order to do this, the facts which constitute the ground of objection must be proved throughout. It may be that these parties have made two notes bearing the same date, and for the same sums, without seals, and sued upon them. We ought rather to intend this in support of the judgment. The judgments must be affirmed, with costs.
Judgments affirmed.
Lawrence, for plaintiff.
LI. StocJdon, for defendant.